                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

MICHAEL DOUCETTE,                               )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 2:18 CV 44 ACL
                                                )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Michael Doucette brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of his applications

for Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act and

Supplemental Security Income (“SSI”) under Title XVI of the Act.

       An Administrative Law Judge (“ALJ”) found that, despite Doucette’s severe

impairments, he was not disabled as he had the residual functional capacity (“RFC”) to perform

work existing in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be affirmed.



1
 After this case was filed, a new Commissioner of Social Security was confirmed. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Deputy
Commissioner Nancy A. Berryhill as the defendant in this suit.
                                                                                   Page 1 of 15
                                       I. Procedural History

       Doucette filed his application for benefits on August 14, 2014, claiming that he became

unable to work on February 1, 2014. (Tr. 276-82, 283-88.) In his Disability Report, Doucette

alleged disability due to the following conditions: ruptured and herniated disc in his neck and

back, chest pains, black spots on his lungs, constant headaches from a disc in his neck, bad

knees, numbness in his right leg and left arm, high blood pressure, and depression. (Tr. 311.)

Doucette was 45 years of age on his alleged onset of disability. (Tr. 28.) His applications were

denied initially. (Tr. 130-36.) Doucette’s claims were denied by an ALJ on August 4, 2017,

after a hearing. (Tr. 15-30.) On April 27, 2018, the Appeals Council denied Doucette’s claim

for review. (Tr. 1-5.) Thus, the decision of the ALJ stands as the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Doucette argues that the ALJ’s “credibility finding is rife with error and

does not follow the Agency’s required two-step analysis pursuant to 20 C.F.R. § 404.1529,

requiring reversal.” (Doc. 22 at 3.)


II. The ALJ’s Determination

       The ALJ first found that Doucette met the insured status requirements of the Social

Security Act through December 31, 2018. (Tr. 17.) Doucette had not engaged in substantial

gainful activity since February 1, 2014, the alleged onset date. Id. In addition, the ALJ

concluded that Doucette has the following severe impairments: obesity, lumbar and cervical

degenerative disc disease, degenerative joint disease of the knee, depression, and an unspecified

anxiety disorder. (Tr. 18.) The ALJ found that Doucette did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

                                                                                      Page 2 of 15
impairments. (Tr. 19.)

        As to Doucette’s RFC, the ALJ stated:

               After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform sedentary work as defined in 20 CFR 404.1567(a) and
               416.967(a) except that he can lift or carry up to 20 pounds
               occasionally but cannot perform any frequent lifting or carrying.
               He can sit for 6 hours in an 8-hour workday and, throughout an 8-
               hour workday, can stand/walk for 15 minutes at a time and 2 hours
               total. He cannot kneel, crouch, crawl, or climb ladders, ropes, or
               scaffolds. He can stoop and balance occasionally. He can
               perform occasional reaching with the dominant upper extremity
               and frequent reaching with the non-dominant upper extremity. He
               should avoid exposure to hazards such as dangerous machinery
               and unprotected heights. Additionally, the claimant is limited to
               performing simple routine tasks throughout the workday.

(Tr. 22.)

        The ALJ found that Doucette was unable to perform any past work, but was capable of

performing other jobs existing in significant numbers in the national economy, such as addresser,

call out operator, and telephone quotation clerk. (Tr. 28-29.) The ALJ therefore concluded that

Doucette was not under a disability, as defined in the Social Security Act, from February 1,

2014, through the date of the decision. (Tr. 29.)

        The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits filed on August 14, 2014, the claimant is not
               disabled under sections 216(i) and 223(d) of the Social Security
               Act.

               Based on the application for supplemental security income
               protectively filed on August 14, 2014, the claimant is not disabled
               under section 1614(a)(3)(A) of the Social Security Act.

(Tr. 30.)


                                                                                     Page 3 of 15
                                      III. Applicable Law

III.A. Standard of Review

       The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
                                                                                     Page 4 of 15
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social
                                                                                       Page 5 of 15
Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,



                                                                                       Page 6 of 15
regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant



                                                                                      Page 7 of 15
numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the

determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal



                                                                                        Page 8 of 15
the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                          IV. Discussion

       Doucette challenges the ALJ’s evaluation of Doucette’s subjective complaints or

credibility. 2 In assessing a claimant’s credibility, the ALJ must consider: (1) the claimant’s

daily activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating and

aggravating factors; (4) the dosage, effectiveness, and side effects of medication; (5) any

functional restrictions; (6) the claimant’s work history; and (7) the absence of objective medical

evidence to support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir.

2008); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s

subjective testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari,

274 F.3d 1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony

and gives good reason for doing so, [a court] will normally defer to the ALJ’s credibility

determination.” Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

For the following reasons, the Court finds that the reasons offered by the ALJ in support of his

analysis of Doucette’s subjective complaints are based on substantial evidence.

       Doucette testified that he is unable to work due to a combination of limited mobility and

the effects his limited mobility has on his mental health. (Tr. 61.) He complained of constant

low back and neck pain, which he described as burning in nature, and progressively worsening



2
 As noted by Defendant, Social Security Ruling 16-3p eliminated the term “credibility” from the
analysis of subjective complaints. However, the “regulations on evaluating symptoms are
unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R. §§ 404.1529, 416.929.


                                                                                        Page 9 of 15
since 2014. (Tr. 62.) Doucette testified that his pain extends all the way from his head down to

his right lower extremity. Id. He also reported experiencing numbness in his right upper

extremity two to three days a week. (Tr. 66.) Doucette testified that he can sit for no more

than a half hour, lift no more than a gallon of milk without causing serious pain, and walk no

more than a quarter mile. Id. He stated that he has two or three bad days per week, and that he

spends about 80 percent of those days lying on the couch. Id.

       The ALJ first reviewed the objective medical evidence regarding Doucette’s physical

impairments and found that it was not entirely consistent with Doucette’s subjective allegations.

(Tr. 23.) Although the ALJ may not rely solely on objective medical evidence to discount a

claimant’s subjective symptoms, it is entirely proper for the ALJ to consider the objective

medical evidence in assessing a claimant’s symptoms. See SSR 16-3p, 2017 WL 5180304, at

*5; Goff v. Barnhart, 421 F.3d 785, 792-93 (8th Cir. 2005) (holding that it was proper for the

ALJ to consider unremarkable or mild objective medical findings as one factor in assessing

subjective complaints).

       In doing so, the ALJ first noted the lack of orthopedic treatment and lack of any “regular,

contemporaneous complaints of knee pain throughout Doucette’s pursuit of medical treatment”

despite his claims of having bad knees since 2000. (Tr. 23.) He also cited the 2014

consultative examination of Kelly Sandri, M.D., finding no evidence to support a significant

degenerative joint disease in the knees. (Tr. 23, 431.) Doucette ambulated with a symmetric

and non-limping gait and exhibited full range of motion without tenderness. Id.

       With regard to Doucette’s neck and back pain, the ALJ acknowledged that the record

establishes the presence of multi-level lumbar and cervical degenerative disc disease based on

various MRIs dating back to 2014, as well as some evidence of decreased range of motion and



                                                                                   Page 10 of 15
muscle spasm on examination. (Tr. 23, 404-06, 460, 468.) He found, however, that the

medical evidence as a whole did not support the presence of a disabling back or neck

impairment. The ALJ cited the following evidence: an April 2015 note characterizing

Doucette’s degenerative disc disease as “stable” (Tr. 459); 2016 imaging studies revealing no

progression of degenerative changes (Tr. 439, 468, 592); examinations consistently finding a

normal gait (Tr. 431, 433, 438, 442, 459, 504, 535); no evidence to substantiate Doucette’s

complaints of nerve damage in the neck; lack of consistent findings of diminished reflexes or

sensory deficits (Tr. 439, 549, 553, 557); lack of atrophy with associated muscle weakness; and

findings of full motor strength in two separate consultative examinations performed almost two

years apart (Tr. 439, 492-93, 454, 458). (Tr. 23-24.)

       The ALJ noted that Doucette has received conservative treatment, with little specialist

treatment. (Tr. 24.) He stated that neurosurgeon Charles Bondurant, M.D., did not recommend

surgery after his April 2016 consultation. (Tr. 24, 439.) Dr. Bondurant indicated that Doucette

had some “relatively small” degenerative changes in the cervical spine that did not appear to be

“overly prominent.” Id. No assistive devices have been prescribed. (Tr. 24.) Instead,

Doucette has been treated with medication. The ALJ properly considered Doucette’s

conservative treatment history in determining the consistency of Doucette’s complaints with the

record. Kamann v. Colvin, 721 F.3d 945, 950-51 (8th Cir. 2012) (noting that the ALJ properly

considered that the claimant was seen “relatively infrequently for his impairments despite his

allegations of disabling symptoms”); Casey v. Astrue, 503 F.3d 687, 693 (8th Cir. 2007) (noting

that the claimant sought treatment “far less frequently than one would expect based on the

[symptoms] that [he] alleged”).

       Doucette suggests that he did not receive medical care because he did not have insurance



                                                                                   Page 11 of 15
and lacked the financial resources to pay for care. In some circumstances, failure to seek

medical treatment based on inadequate financial resources may explain a plaintiff’s failure. See

Johnson v. Bowen, 866 F.2d 274, 275 (8th Cir. 1989). In this matter, however, as the ALJ

noted, the record does not reflect that Doucette sought treatment offered to indigents (Tr. 25).

Riggins v. Apfel, 177 F.3d 689, 693 (8th Cir. 1999) (holding that, despite a plaintiff’s argument

that he was unable to afford prescription pain medication, an ALJ may discredit complaints of

disabling pain where there is no evidence that the claimant sought treatment available to

indigents).

          The ALJ found that the medical record reflects that Doucette’s medications have been

more effective than Doucette suggested at the hearing. (Tr. 24.) For example, in August 2014,

Doucette reported that he was “satisfied with his current pain medication regimen,” and reported

a pain level of only 3 to 4 out of 10, compared to 9 to 10 out of 10 without medication (Tr. 411);

in October 2016, Doucette reported only intermittent lumbar spine pain and indicated his pain

was otherwise “well controlled,” (Tr. 562); in December 2016, Doucette reported his medication

patches were “very helpful,” he was able to sleep through the night, and he was taking less of his

narcotic medication (Tr. 557); and in March 2017, Doucette indicated that his neck pain had

“almost disappeared” since he started using pain patches (Tr. 549). (Tr. 24.) “If an impairment

can be controlled by treatment or medication, it cannot be considered disabling.” See Wildman

v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010) (quoting Brown v. Barnhart, 390 F.3d 535, 540 (8th

Cir. 2004)). The ALJ’s finding that Doucette’s statements made to providers reveal a far more

effective pain medication regimen than described by Doucette at the hearing is supported by the

record.




                                                                                    Page 12 of 15
         Doucette takes issue with the ALJ’s remarks regarding Doucette’s history of narcotic

abuse, noting that there was no evidence of such abuse during the relevant period. The ALJ

stated that Doucette’s use of narcotic medications was “somewhat concerning given his history

of opioid addiction and Methadone abuse as discussed above.” (Tr. 24.) He further cited

Doucette’s statement to a physician in August 2014 that he had been “borrowing” narcotics from

a “friendly neighbor,” at one point. (Tr. 24, 411.) The ALJ did not misstate the evidence and

did not find that Doucette was abusing narcotics after his alleged onset of disability. Although

this evidence was not particularly relevant to Doucette’s subjective complaints, the ALJ did not

commit reversible error in mentioning medical providers’ references to Doucette’s past drug

abuse.

         As to Doucette’s daily activities, the ALJ noted that Doucette was able to prepare simple

meals, perform light cleaning and laundry, drive, go out alone, use public transportation, shop a

couple times a week, access food banks, manage his finances, read, watch television, and use the

internet. (Tr. 26, 319-21.) Significantly, the ALJ noted that Doucette reported in his

September 2014 Function Report that he still tried to go surfing two to three times a year. (Tr.

26, 322.) Doucette objects to the ALJ’s statement, arguing that Doucette also indicated in his

Function Report that he “often can’t [surf] because of back/neck pain;” however, the fact that

Doucette still attempted this challenging physical activity after his alleged onset of disability is

inconsistent with his allegations of disabling pain. See Vance v. Berryhill, 860 F.3d 1114, 1121

(8th Cir. 2017) (“[t]he inconsistency between [the claimant’s] subjective complaints and

evidence regarding [his] activities of daily living also raised legitimate concerns about [his]

credibility.”).

         The ALJ also found that the record failed to support a finding of total disability based



                                                                                      Page 13 of 15
upon Doucette’s mental impairments. (Tr. 25.) Although Doucette does not directly challenge

this finding, the Court finds that this determination is supported by substantial evidence. The

ALJ stated that, despite Doucette’s claim of a 40-year history of psychological problems, the

record contains little evidence of mental health treatment. Id. The ALJ noted that records from

the mental health treatment he did receive reveal improvement of symptoms with medication.

(Tr. 25, 442, 449, 451, 456, 459, 529, 532, 534-35.) Additionally, the ALJ pointed out that,

despite Doucette’s allegations of difficulty being around people, his statements indicate he was

able to go to food banks, use public transportation, go out alone, go shopping, and live with

friends. (Tr. 26.)

       In conclusion, the Court finds that the ALJ’s evaluation of Doucette’s subjective

complaints is based on substantial evidence and is consistent with regulations and case law. The

ALJ acknowledged that Doucette’s impairments would cause pain and limitations, and took this

into consideration in limiting him to a reduced range of sedentary work. In determining

Doucette’s RFC, the ALJ considered the evidence discussed above, as well as medical opinion

evidence from consultative physicians Dr. Sandri and Dr. Patrick Williams. (Tr. 27-28.)

       The vocational expert testified that an individual with the RFC found by the ALJ would

be capable of performing other work existing in significant numbers in the national economy.

The vocational expert’s testimony, therefore, constituted substantial evidence supporting the

Commissioner’s denial of benefits. See LaCroix v. Barnhart, 465 F.3d 881, 889 (8th Cir. 2006).

       An ALJ’s decision is not to be disturbed “‘so long as the...decision falls within the

available zone of choice. An ALJ’s decision is not outside the zone of choice simply because

[the Court] might have reached a different conclusion had [the Court] been the initial finder of

fact.’” Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528



                                                                                    Page 14 of 15
F.3d 1113, 1115 (8th Cir. 2008)). Although Doucette articulates why a different conclusion

might have been reached, the ALJ’s decision, and, therefore, the Commissioner’s, was within the

zone of choice and should not be reversed for the reasons set forth above. See Fentress v.

Berryhill, 854 F.3d 1016, 1020 (8th Cir. 2017) (concluding that “[w]hile it was not surprising

that in an administrative record which exceeds 1,500 pages, [claimant] can point to some

evidence which detracts from the Commissioner’s determination, good reasons and substantial

evidence on the record as a whole support the Commissioner’s RFC determination).

       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.


                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of September, 2019.




                                                                                   Page 15 of 15
